NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30054

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00202-JCC

 v.
                                                MEMORANDUM*
ENRIQUE AGUILAR VALENCIA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Enrique Aguilar Valencia appeals from the district court’s judgment and

challenges his guilty-plea conviction and 144-month sentence for conspiracy to

distribute controlled substances, in violation of 21 U.S.C. §§ 841(a), (b)(1)(A), and

846; and conspiracy to commit money laundering, in violation of 18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1956(a)(1) and (h). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Aguilar Valencia’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We construe the

letter submitted by Aguilar Valencia on December 15, 2017, as a pro se

supplemental brief.

      Aguilar Valencia waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      To the extent that Aguilar Valencia seeks to raise a claim of ineffective

assistance of counsel, we decline to address this issue on direct appeal. See United

States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   17-30054